Connecticut Water Service, Inc New York Society of Security Analysts December 1, 2010 Forward Looking Statements Except for the historical statements and discussions, some statements contained in this report constitute “forward looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward looking statements are based on current expectations and rely on a number of assumptions concerning future events, and are subject to a number of uncertainties and other factors, many of which are outside our control, that could cause actual results to differ materially from such statements. •NASDAQ: CTWS •Subsidiaries: –Connecticut Water Company (Regulated) –New England Water Utility Services, Inc. (Unregulated) •Market Capitalization: $215 Million •Current Dividend and Yield: $0.93, 3.8% •S&P Rating: A Stable Connecticut Water Service, Inc. •Organized in 1956 •55 Towns •Serving 300,000 people •200 Employees Connecticut Water Company Service Area Profile •4 Regions in Connecticut –Non-contiguous –Unregulated penetration –Consolidation opportunities •500 community systems •100 municipal/public authority •75% serve less than 500 people •6 month regulatory lag •Active commissioners •WICA •Regulatory strategy - engage & educate Connecticut DPUC Water Touches Everything We Care About… Water Touches Everything We Care About… Our Strategy… •Infrastructure Investment •Acquisitions •Utility Services Infrastructure Philosophy: –Invest capital in infrastructure –Minimize investment vs. recovery time –Seek to leverage with growth –Manage operating costs efficiently Infrastructure •Traditional Rate Cases –$10.9 million (22%) 2006 •2006 marked 1st case in 15 years •2006 case allowed for re-opener $15 million capital improvement in 2007 –$8 million (13%) 2010 WICA (Water Infrastructure Conservation Adjustment) •DSIC - type infrastructure recovery mechanism –5% annual cap –7.5% maximum adjustment •$13 - 15 million per year in pipeline replacement •Pending surcharge anticipated 1.6% (1/11) Capital Expenditures * 2010 Estimated •Acquire Water & Waste Water Systems •Connecticut •Atlantic Coast States •Fair Regulation •60 Acquisitions in 20 years Utility Services •80 client contracts –O&M –Leak Detection –Compliance Reporting •University of Connecticut Linebacker® Service Line Protection Renewal Rate >90% Percent of residential customers enrolled •High Quality Water •Responsive and Courteous Service •Efficient & Effectively Delivered •Environmental Stewardship •Customer Satisfaction! •Investment in Technology •H2O Assistance Program •Temporary Rate Reduction •World Class Customer Service - >85% satisfaction 4 years in a row Customer Service •Leadership is a privilege •Trust based •Team & service oriented •Professionals •“Satisfied Employees Satisfy Customers” •Employee Satisfaction –Executive Compensation Metric Employee Strategy Shareholder Strategy •Strong Dividend Yield •High Earnings Quality •Strong Balance Sheet Performance •High Earnings Quality –90% of Revenues, 95% of Earnings from regulated business •Strong Balance Sheet –LTD 5.5% Embedded Cost –Balanced Debt-Equity ratio –Access to Capital Doubled –S & P Rating “A” Performance 5 Year Financial Performance Total Return Dividend Growth Segment Earnings 2006 - 2010 EPS 2010 - $50.7M 2009 - $45.2M 2009 - $7.8M 2010 - $0.94 2009 - $0.92 Revenue Net Income EPS Thank -You Questions?
